Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 09-08-2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10460130 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Amendments
The amended claims 21 – 40 were considered under 35 USC 112, 101 and 103 for patentability over closest and analogous prior arts Wolf Bryan (US Pub. #: 20130263255), hereafter Wolf and Mersh et al (US Pub. #: 20160098555), hereafter Mersh have been fully considered and are persuasive. 

Allowable Subject Matter
1.	Amended claims 21 – 40 are allowed in light of applicant’s arguments, approved examiner’s proposed amendments and in light of prior art(s) made of record. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given in an interview with Lisa Shreihart (attorney) for filed amended claims on 09-08-2021:
21.	(Currently Amended)  A computer-implemented method, comprising:
obtaining, in response to a request from a computing entity, a log comprising a plurality of operations collectively generated by a plurality of computer systems;
obtaining a third attestation indicating the plurality of operations is correctly ordered, wherein the third attestation is generated using a third cryptographic key inaccessible to the plurality of computer systems, and further wherein:
a first attestation indicates a first subset of the plurality of operations generated by a first computer system is correctly ordered, wherein the first attestation is generated using a first cryptographic key associated with the first computer system; and
a second attestation indicates a second subset of the plurality of operations generated by a second computer system is correctly ordered, wherein the second attestation is generated using a second cryptographic key associated with the second computer system; 
calculating a value based at least in part on the log of the plurality of operations obtained, wherein:
the value is calculated based at least in part on an ordering of the plurality of operations that satisfies orderings of the first and second subsets respectively according to the first attestation and the second attestation, and 
the value is calculated as a different value based at least in part on a different ordering of the plurality of operations that satisfies the orderings of the first and second subsets respectively according to the first attestation and the second attestation; and
as a result of the value and the third attestation matching, performing one or more operations using at least a portion of the log.
22.	(Currently Amended)  The computer-implemented method of claim 21, wherein the third attestation indicates whether the ordering of the plurality of operations has been altered, further wherein [[a]] the different ordering of the plurality of operations is parsed to generate outputs that match the first attestation and the second attestation.
23.	(Previously Presented)  The computer-implemented method of claim 21, wherein the first attestation comprises a hash output of a hash function derived at least in part from each operation of the first subset of the plurality of operations and a sequence number of the request. 
24.	(Previously Presented)  The computer-implemented method of claim 21, wherein the first, second, and third attestations are generated for subsets of a predetermined size.
25.	(Currently Amended)  A system, comprising: 
one or more processors; and
memory storing executable instructions that, as a result of execution by the one or more processors, cause the system to:
obtain:
an ordered plurality of operations comprising a first subset of operations generated by a first computing entity and a second subset of operations generated by a second computing entity;
a first attestation generated by the first computing entity; and
a second attestation generated by the second computing entity;
compute a first output based at least in part on the first subset of operations;
compute a second output based at least in part on the second subset of operations;
determine the ordered plurality of operations has a valid order based at least in part on the first output matching the first attestation and the second output matching the second attestation, wherein the valid order of the ordered plurality of operations is verifiable by generating a conflict set from one or more operations of the ordered plurality of operations;
as a result of determining that ordered plurality of operations [[is]] has the valid order, generate a third attestation based at least in part on the ordered plurality of operations, wherein the third attestation indicates whether the valid order has been altered, and further wherein a different ordering of the ordered plurality of operations is parsed to generate outputs that match the first attestation and the second attestation; and
provide, in response to a request from a computing entity, the third attestation for verifying valid order of the ordered plurality of operations.
26.	(Previously Presented)  The system of claim 25, wherein the instructions to compute the first output based at least in part on the first subset of operations include instructions that, as a result of execution, cause the system to:
parse the ordered plurality of operations to obtain the first subset of operations; and
iteratively hash values associated with operations of the first subset of operations and a sequence number of the request to calculate the first output. 
27.	(Previously Presented)  The system of claim 25, wherein the ordered plurality of operations are an ordered plurality of database operations that are to be applied, in order, by a plurality of database replicas that includes the first and second computing entities.
28.	(Currently Amended)  The system of claim 27, wherein a database replica of the plurality of database replicas generates [[a]] the conflict set from one or more database operations of the ordered plurality of database operations
29.	(Previously Presented)  The system of claim 25, wherein the instructions to generate the third attestation include instructions that, as a result of execution, cause the system to generate the third attestation by at least iteratively hashing at least the ordered plurality of operations.
30.	(Previously Presented)  The system of claim 29, wherein the first attestation and the second attestation are also iteratively hashed with the ordered plurality of operations to generate the third attestation.
31.	(Previously Presented)  The system of claim 25, wherein the first, second, and third attestations are digital signatures.
32.	(Previously Presented)  The system of claim 25, wherein:
the first attestation indicates how to correctly order operations of the first subset;
the second attestation indicates how to correctly order operations of the second subset; and
the third attestation indicates how to correctly order all operations of the ordered plurality of operations.
33.	(Currently Amended)  A non-transitory computer-readable storage medium storing executable instructions that, as a result of execution by one or more processors of a computer system, cause the computer system to:
obtain a log comprising a plurality of operations collectively generated by a plurality of computing entities;
obtain, in response to a request, a third attestation indicating the plurality of operations [[is]] are correctly ordered, wherein the third attestation is generated using a third cryptographic key inaccessible to the plurality of computing entities, and further wherein:
a first attestation indicates a first subset of the plurality of operations generated by first computing entities is correctly ordered, wherein the first attestation is generated based on the request using a first cryptographic key associated with the first computing entities; and
a second attestation indicates a second subset of the plurality of operations generated by second computing entities is correctly ordered, wherein the second attestation is generated using a second cryptographic key associated with the second computing entities; 
calculate a value based at least in part on the log comprising the plurality of operations obtained, wherein:
the value is calculated based at least in part on an ordering of the plurality of operations that satisfies orderings of the first and second subsets respectively according to the first attestation and the second attestation, and 
the value is calculated as a different value based at least in part on a different ordering of the plurality of operations that satisfies the orderings of the first and second subsets respectively according to the first attestation and the second attestation; and
as a result of the value and the third attestation matching, perform one or more operations from at least a portion of the log.
34.	(Previously Presented)  The non-transitory computer-readable storage medium of claim 33, wherein the plurality of operations are database operations and the plurality of computing entities are database replicas.
35.	(Previously Presented)  The non-transitory computer-readable storage medium of claim 34, wherein: 
the computer system is a database replica; and 
the one or more operations are one or more operations to process the database operations, in order, to update the database replica.
36.	(Previously Presented)  The non-transitory computer-readable storage medium of claim 33, wherein the instructions to calculate the value include instructions that, as a result of execution by the one or more processors, cause the computer system to iteratively hash the plurality of operations based on an ordering indicated by the third attestation.
37.	(Previously Presented)  The non-transitory computer-readable storage medium of claim 33, wherein the plurality of operations excludes operations that do not modify database state.
38.	(Currently Amended)  The non-transitory computer-readable storage medium of claim 33, wherein the executable instructions include further instructions that, as a result of being executed by the one or more processors, further cause the computer system to:



generate a conflict set from the plurality of operations, wherein the conflict set is used for verifying that the plurality of operations are correctly ordered.
39.	(Previously Presented)  The non-transitory computer-readable storage medium of claim 33, wherein the computer system is a third computing entity of the plurality of computing entities.
40.	(Previously Presented)  The non-transitory computer-readable storage medium of claim 33, wherein the third attestation corresponds to a global ordering of operations generated by the plurality of computing entities.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
As to the independent claim 1, the prior art of reference Wolf teaches Figs. 1, 2, 6A-6B [0015, 0064]: plurality of electronic gaming machines (EGMs) generate plurality of program code operations is obtained by the controller or central server; [0016] a first piece of code in the designated order is a subset of plurality of operations comprising first, second, third etc pieces of code and the first data string piece in the designated order is computed with a first result hash; [0016] a first piece of code in the designated order and a default seed are hashed using the designated hash function to obtain a first result hash; [0030] a second piece of code in the designated order is a subset of plurality of operations comprising first, second, third etc pieces of code and [0042] hashes the first authentication checkpoint hash and the second piece of the program code using the designated hash function and obtains a second result hash [0030] the second piece of code in the designated order is computed by hashing second piece of code with first result hash; [0030] the third piece of the program code is associated with a third authentication checkpoint hash... which indicates that the third piece of the program code is the one that follows all other pieces of the program code in the designated order; [0030] the result hash  obtained from hashing the third piece of the program code with the result hash obtained from hashing the second piece of the program code; [0042] the authentication final result hash is computed based on the last or the fourth piece of code which is computed by hashing fourth/last program code and third result hash; [0048] the authentication checkpoint hashes are encrypted and stored in association with the copy of the program code on the EGM when it is determined that the final result hash matches with the associated checkpoint hash; [0003] Certain hash functions are collision resistant. For such a hash function, it is extremely difficult and, in certain instances, computationally infeasible, to determine two different input strings that, when hashed using the hash function (i.e., when input into the hash function), result in a same result hash. Thus, in such collision-resistant hash functions, each input string is associated with a unique corresponding result hash.

Further, a second prior art of record Mersh teaches [0046] attestation is used to check correctness of the code blocks, in order to ensure that none of the code blocks have been tampered with or replaced.

None of the other prior arts of record teach by themselves or in any combination, would have anticipated nor render obvious by combination the claimed invention of the present application at or before the time it was filed.  The prior arts of record fail to teach: database server generates a local checksum from a sequence of database operations and contributes the sequence of operations and the local checksum to a shared log of a distributed database. Additional database servers, similarly, generate local checksums. A checksum replica agent determines a first ordering of database operations of a first database server of a database, determines a second ordering of database operations of a second database server of the database; determines whether a third ordering of database operations that is based at least in part on the first ordering and the second ordering is valid. A checksum replica agent generates a global checksum over the third ordering.

Therefore, independent claim 1 and their corresponding dependent claims are allowed in light of applicant’s arguments, approved examiner’s amendments and prior arts of record. The same amendments and reasoning are applicable to independent claim(s) 25 and 33 mutatis mutandis.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892 Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Badri -- Champakesan whose telephone number is (571)270-3867.  The examiner can normally be reached on M-F: 7:45am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T. Arani can be reached on 5712723787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BADRINARAYANAN /Examiner, Art Unit 2496